‘Case 1:21-cv-01855-GPG Document1 Filed 07/08/21 USDC Colorado Page 1 of 7

FILED

. U
IN THE UNITED STATES DISTRICT COURT Denver GISTRICT CouRT
FOR THE DISTRICT OF COLORADO
JUL ~8 2021

JEFFREY P. COLWELL
Civil Action No. ' CLERK

(To be supplied by the court)

 

Vanecea. BD. Sheples , Plaintiff

Vv.

Cty A Nuova umd Conlennie |
Dyapalve Counts Shenifte Nepartncat

Womelmw Sais Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write ‘see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in'Section B. Do not include addresses here.)

 

COMPLAINT

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not’
contain: an individual’s full social se¢urity number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; 'the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 
Case 1:21-cv-01855-GPG Document1 Filed 07/08/21 USDC Colorado Page 2 of #

A. PLAINTIFF INFORMATION ,

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Vanesan Dd, Shepley PO Roy (Wo) Reaver © $02 Vo

(Name and complete mailifig address)

7 20-3ide SYT7

(Telephone number and e-mail address)

 

B. | DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”

Defendant 1: C1 ban oF Aurota Police. depart ment 15001 E. A lamede fackuhy Ausctalan

(Name and-:complete mailing address)

 

(Telephone number and e-mail address if known)

City oF Centennial 13133 EA rapahoe Rd, CeatenaialCo FO}

Defendant 2: A
(Name and complete mailing address)

 

 

(Telephone number and e-mail address if known)

4

Defendant 3: __Prrapahwe County 5 heriig Departinen? I3101¢. Bact facKuay Ceatema/ce 01k

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

Defendant 4: KE Apahae Cuaty Detenten Facile 737 5s, Poton ¢ St, Cemteoial
(Namé and complete mailing address) Cogowe .

(Telephone number and e-mail address if known)

 

 

Hometown faci lida \so7 E Vavana RA, Aurora Co $o0j2.
180 - 970 - e699 J
Case 1:21-cv-01855-GPG Document1 Filed 07/08/21 USDC Colorado Page'3 of 7

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

 

 

Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

 

 

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

atempted mucdot: civilriabts: aendet wsqarl
A Y 3 aa
Aceon nation.

LJ Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of Col erade

If Defendant 1 is an individual, Defendant 1 is a citizen of

 

If Defendant 1 is a corporation;

Defendant | is incorporated under the.laws of Co \o rado (name of
state or foreign nation).

Defendant | has its principal place of business iri _ Colocad Q (name of
state or foreign nation).

(if more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Case 1:21-cv-01855-GPG Document1 Filed 07/08/21 USDC Colorado. Page 4 of 7 °

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your ‘claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “:D. STATEMENT OF CLAIMS.”

 

NAdwmdaestT
CLAIM ONE: Z-resereaeres See Slebinent of- etatae dated Jlon7a
} IAM /o47 {24

Supporting facts:

. RDb POLI,
Hod me WW We WONG om Cor a esses
Case 1:21-cv-01855-GPG Document1 Filed 07/08/21 USDC Coloradd Page 5 of 7—

snewdews |r] 4
CLAIM TWO: See 3 babemenh % 125 Jz

Supporting facts:
Case 1:21-cv-01855-GPG Document1 Filed 07/08/21 USDC Colorado Page 6 of*7-

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is.attached and label the additional pages regarding relief as “E. REQUEST
FOR RELIEF.”

yee shorement Ton ha
Cncidend 26} 4

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See.28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support of, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

 

 

Vanessa Oy Shepley
(Plaintiffs signature) "
Sian fay
(Date) t '

(Revised December 2017)
Case 1:21-cv-01855-GPG Document1 Filed 07/08/21 USDC Colorado Page 7 of 7

Statement of claims
Incident dated January 20, 2019
Complaint

In Aurora/Centennial, Arapahoe County: | was arrested for no reason by the Aurora Police
Department, Defamed, slandered, falsely, arrested with conspiracy to commit a crime by the
Arapahoe County Sheriffs Department. | need to accuse Arapahoe county detention facility with
attempted murder, sexual harassment, conspiracy to commit a crime, gender and disability
discrimination, assault and battery with a concealed weapon in a federal court of law.

For the damages that were done in Aurora/Centennial/Arapahoe County Detention Facility |
would like to request $5.61 billion.

5, PEL 5 at
Vanessa hepley
